Case 2:20-cv-02874-AB-SK Document 25-2 Filed 04/03/20 Page 1 of 3 Page ID #:355




           EXHIBIT 2
Governor Newsom Declares StateCase
                              of Emergency to Help State Prepare forDocument
                                                                     Broader Sp...25-2       https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-state-of-emergency-to...
                                    2:20-cv-02874-AB-SK                                  Filed  04/03/20 Page 2 of 3 Page ID #:356




          Governor Newsom Declares State of Emergency to Help
          State Prepare for Broader Spread of COVID-19
          Published: Mar 04, 2020


                         Emergency proclamation builds on work already underway across state government to protect public health and safety

           Proclamation includes increased protections against price gouging, offers more assistance to local governments and allows health care workers
                                                                     to come from out of state

                                               All levels of state government are being deployed to tackle this evolving situation

          SACRAMENTO – As part of the state’s response to address the global COVID-19 outbreak, Governor Gavin Newsom today declared a State of
          Emergency to make additional resources available, formalize emergency actions already underway across multiple state agencies and
          departments, and help the state prepare for broader spread of COVID-19. The proclamation comes as the number of positive California cases
          rises and following one official COVID-19 death.

          Today’s proclamation builds on work already underway by the California Department of Public Health, California Health and Human Services
          Agency, Governor’s Office of Emergency Services and other agencies which have been on the front lines of the state’s response to COVID-19 since
          January.

          “The State of California is deploying every level of government to help identify cases and slow the spread of this coronavirus,” said Governor
          Newsom. “This emergency proclamation will help the state further prepare our communities and our health care system in the event it spreads
          more broadly.”

          The emergency proclamation includes provisions that protect consumers against price gouging, allow for health care workers to come from out
          of state to assist at health care facilities, and give health care facilities the flexibility to plan and adapt to accommodate incoming patients.

          Yesterday, Governor Newsom announced the release of millions of N95 masks to address shortages caused by COVID-19. Today’s action also
          follows the announcement earlier this week that the state has secured the capacity to test thousands of specimens from the federal Centers for


1 of 2                                                                                                                                                          4/3/20, 1:32 PM
Governor Newsom Declares StateCase
                              of Emergency to Help State Prepare forDocument
                                                                     Broader Sp...25-2       https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-state-of-emergency-to...
                                    2:20-cv-02874-AB-SK                                  Filed  04/03/20 Page 3 of 3 Page ID #:357

          Disease Control and Prevention to expedite testing.

          For the latest on the state’s COVID-19 preparedness and response, visit cdph.ca.gov.

          A copy of today’s emergency proclamation can be found here.



                                                                                            ###




2 of 2                                                                                                                                                          4/3/20, 1:32 PM
